DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 02/09/2021 have been entered.  Claims 1-20 remain pending.
The Prior Art is:
Helms et al., U.S. Patent Publicaiton 2016/0215592, hereinafter Helms
Jones et al., U.S. Patent 7,673,688, hereinafter Jones
Yates et al., U.S. Patent Publicaiton 2013/0161005, hereinafter Yates
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 9, and 18, Applicant argues that Helms does not disclose the limitations of the amended features, primarily the ability of the oilfield tool to be used for running casing and cementing without derigging the tool and rigging up another tool.  Examiner disagrees with such a characterization, noting that Helms discloses that the rig system includes a variety of tools which may be modified with different elements.  Such an example includes the fact that the top drive is designed to be modified while still part of the rig assembly to be used in drilling, casing, and cementing operations (Paragraphs 0004, 0009, 0034, 0086). While the operations of Helms may not include the same specific details of the tool used in the instant specification, as the top drive and associated elements are disclosed as being part of the rig with swapped in modifications, such a condition is believed to meet the limitation of being used for casing and cementing without needing to be derigged (i.e. the top drive is not removed from the derrick).  Examiner notes that the claims do not recite a specific structure for the tool or a mode of operation related to the tool or the manner in which it is operated which would fall outside the module operation of Helms.  To require specific limitations regarding the operation or 
The prior rejections under 112b are withdrawn in view of the amendments.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helms et al., U.S. Patent Publication 2016/0215592, hereinafter referred to as Helms.
Regarding Claim 9, Helms discloses a method for oilfield borehole preparation comprising:
Configuring an oilfield tool comprising:
A casing running tool (including the wellhead with hanger 90h, slips, and casing deployment assembly 91a for selective engagement with the casing string 91) adapted to run casing into a borehole (Paragraphs 0134, 0136);

A swivel (53) adapted to engage a fluid supply line (cement line 92 is coupled to place fluid into the main tool; Paragraphs 0137, 0138);
Running casing (string 91) into a borehole using the oilfield tool (Paragraphs 0135-0137);
Cementing the casing into the borehole using the oilfield tools (by launching plugs to isolate fluid streams and cement pumping through line 92 to swivel 53; paragraphs 0137-0141);
	Wherein the dynamic devices traverse via the casing running tool and separates a sealant (cement) from other borehole fluids (either by isolating a chaser fluid or a present wellbore fluid; Paragraphs 0137-0141), and
	Wherein the oilfield tool is utilized to both run casing and cement the casing into the borehole without derigging the oilfield tool and rigging up another tool (in so far as the oilfield tool is largely related to the modular top drive which is designed to be used with multiple different attachment elements such as a casing deployment system and the cementing swivel device; Paragraphs 0004, 0009, 0034, 0086).
Regarding Claim 10, Helms further discloses that running the casing comprises making up the casing until a desired depth is reached (Paragraph 0136).
Regarding Claim 11, Helms further discloses that the method comprises:
Manipulating the casing after running the casing into the borehole, wherein manipulating may include rotating the casing while circulating fluid (Paragraphs 0136, 0138).
Regarding Claim 12, Helms further discloses that cementing the casing may further comprise:
Launching a first dynamic device via the launching tool (a bottom wiper plug to bump the float collar; Paragraph 0141);
Introducing the sealant cement via the swivel (Paragraphs 0139-0139);

Regarding Claim 16, Helms further discloses that the swivel comprises additional operational interfaces for operating the dynamic launching tool (in so far as the swivel is used to direct cement/chaser fluids which act to carry the released dart from the launcher and into the casing string).  In the absence of a more specific structural relationship between the two elements, as the swivel is directly responsible for carrying the dart away from the launcher it has an operational interface.
Regarding Claim 17, Helms further discloses that the dynamic device launcher comprises two or more launch portals (in the case of using a first and second launcher for a bump plug and a chaser plug, the head may include a second launcher structure below the illustrated element 54; Paragraph 0141).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Helms (2016/0215592) in view of Jones et al., U.S. Patent 7,673,688, hereinafter referred to as Jones.
Regarding Claim 1, Helms discloses an oilfield tool comprising:

A dynamic device launching tool (launcher 54) adapted to launch dynamic devices (plugs) and coupled to the casing running tool and swivel (53; Paragraphs 0138, 0141);
A swivel (53) coupled to the dynamic device launching tool (as seen in Figure 2D) adapted to engage a fluid supply line (cement line 92 is coupled to place fluid into the main tool; Paragraphs 0137, 0138);
Wherein the oilfield tool is utilized to run the casing and cement the casing into the borehole without derigging the oilfield tool and rigging up another tool (in so far as the oilfield tool is largely related to the modular top drive which is designed to be used with multiple different attachment elements such as a casing deployment system and the cementing swivel device; Paragraphs 0004, 0009, 0034, 0086).While Helms discloses that the dynamic device traverses through the casing string separating a sealant (cement) provided via the fluid supply line from other borehole fluids (as part of the system using one or more launchers to release a dart carried by applied cement or by a chaser fluid; Paragraphs 0139, 0141).
While Helms discloses the above oilfield tool for deploying a casing string and using a swivel and launcher to apply cement to the casing string annulus by applying fluid pressure a seal section, it does not expressly disclose that the dynamic device (darts) alters a circumferential configuration to engage an inner surface of the casing.
Additionally, Jones teaches the use of cement plugs/darts for deploying into a wellbore by applied fluid pressure separating different fluid compositions in the wellbore wherein the outer circumference of the dart expands to make contact with the surrounding walls (Col 3, Lines 13-29; Col 5, Lines 26-49).

Regarding Claim 4, Helms further discloses that the dynamic device launching tool (54) comprises an in-line launcher (as seen in Figure 7; Paragraph 0087).
Regarding Claim 5, in view of the modification made in relation to Claim 1, Helms further discloses that the dynamic devices are expandable plugs/darts that adapt to engage the inner surface of the casing (Helms, Paragraph 0139; Jones, Col 3, Lines 13-29).
Regarding Claim 6, Helms further discloses that the launcher tool (54) is located above the casing running tool (as seen in Figure 7).
Regarding Claim 8, Helms further discloses that the swivel comprises additional operational interfaces for operating the dynamic launching tool (in so far as the swivel is used to direct cement/chaser fluids which act to carry the released dart from the launcher and into the casing string).  In the absence of a more specific structural relationship between the two elements, as the swivel is directly responsible for carrying the dart away from the launcher it has an operational interface.
Regarding Claim 15, Helms discloses the limitations presented in Claim 9 as previously discussed.  While Helms discloses the above oilfield tool for deploying a casing string and using a swivel and launcher to apply cement to the casing string annulus by applying fluid pressure a seal section, it 
Additionally, Jones teaches the use of cement plugs/darts for deploying into a wellbore by applied fluid pressure separating different fluid compositions in the wellbore wherein the outer circumference of the dart expands to make contact with the surrounding walls (Col 3, Lines 13-29; Col 5, Lines 26-49).
Therefore, it would have been obvious to modify the generic darts of Helms which have a sealing surface to have a structure for circumferential expansion to engage the wellbore wall for separating fluids in the wellbore as taught by Jones.  Doing so would allow the plug to more effectively navigate potential changes in diameter of the system/casing and achieve improved cleaning characteristics for caked contamination in the wellbore (Col 3, Lines 13-29; Col 5, Lines 26-49).  Additionally, in the absence of specific structures and additional functions for the dart, it would have been obvious for one having ordinary skill to substitute the dart of Helms for the dart taught by Jones as doing so merely constitutes a substation of one known type of fluid isolation dart deployed into a casing string for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Helms (2016/0215592) in view of Yates et al., U.S. Patent Publication 2013/0161005, hereafter referred to as Yates.
Regarding Claim 14, Helms discloses the limitations presented in relation to Claim 9 as previously discussed.  While Helms discloses that different configurations for the dart launcher are contemplated (Paragraph 0087), it does not expressly disclose a side entry dynamic device launcher.
Additionally, Yates teaches the use of a modular dart/plug launcher wherein the launcher includes a side entry offset chamber for the release of the dart into the tubular string, such as for cementing (Paragraphs 0007, 0032).

Regarding Claim 18, Helms discloses an oilfield system for running and cementing casing comprising:
An oilfield tool comprising:
A casing running tool (including the wellhead with hanger 90h, slips, and casing deployment assembly 91a for selective engagement with the casing string 91) adapted to run casing into a borehole (Paragraphs 0134, 0136);
A dynamic device launching tool (launcher 54) mounted above the casing running tool (as seen in Figure 7) and adapted to launch dynamic devices/plugs (Paragraphs 0138, 0141);
A swivel (53) coupled to the dynamic device launching tool (as seen in Figure 2D) comprising a fluid supply interface (cement line 92 is coupled to place fluid into the main tool; Paragraphs 0137, 0138 as well as the top drive coupled to the top of the string);
A sealant supply device (including cement mixer 95; Paragraph 0137);
A borehole fluid supply device (the mixer and pump system can likewise pump in a chaser fluid; Paragraph 0138);
Wherein the system is configured to run casing into the borehole (Paragraph 0136);
Wherein a sealant is introduced from the sealant supply device via the fluid supply interface following a first dynamic device traversing the casing running tool and engaging an inner circumference 
Wherein a borehole fluid is introduced from the borehole fluid supply device following a second dynamic device traversing the casing running tool and engaging the inner circumference of the casing (a chaser fluid is used with a launched dart to displace the cement into the casing annulus; Paragraphs 0136-0141);
Wherein the first dynamic device is ruptured, providing sealant to the annulus surrounding the casing (the first dart may include a burst tube to be ruptured to establish fluid communication; Paragraph 0141), and
Wherein the oilfield tool is utilized to both run casing and cement the casing into the borehole without derigging the oilfield tool and rigging up another tool (in so far as the oilfield tool is largely related to the modular top drive which is designed to be used with multiple different attachment elements such as a casing deployment system and the cementing swivel device; Paragraphs 0004, 0009, 0034, 0086).
While Helms discloses that different configurations for the dart launcher are contemplated (Paragraph 0087), it does not expressly disclose a side entry dynamic device launcher.
Additionally, Yates teaches the use of a modular dart/plug launcher wherein the launcher includes a side entry offset chamber for the release of the dart into the tubular string, such as for cementing (Paragraphs 0007, 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the launcher geometry of Helms for a side entry/offset launcher chamber as taught by Yates.  Doing so merely constitutes a substitution of one known configuration for the release of dart tools for cementing for another with a reasonable expectation of success (MPEP 
Regarding Claim 19, Helms further discloses that the fluid supply interface comprises at least 2 controllable fluid inlets (in that the cement line includes a first inlet and the top of the swivel acts as a second inlet as it is coupled to the carrier top drive as seen in Figure 7).
Regarding Claim 20, Helms further discloses that the dynamic device launchers comprises two or more launch portals (in the case of using a first burst dart and a follow-up chaser drive dart, such cases would utilize first and second launch portals wherein each launcher of Helms is modified to use the side entry function presented in Yates, Paragraph 0141).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Helms (2016/0215592) in view of Jones (7,673,688) and Yates (2013/0161005).
Regarding Claims 2 and 3, Helms in view of Jones teaches limitations presented in Claim 1 as previously discussed.  While Helms discloses that different configurations for the dart launcher are contemplated (Paragraph 0087) which may include multiple launcher tools with respective launching portals (Paragraph 0141), it does not expressly disclose a side entry dynamic device launcher.
Additionally, Yates teaches the use of a modular dart/plug launcher wherein the launcher includes a side entry offset chamber for the release of the dart into the tubular string, such as for cementing (Paragraphs 0007, 0032).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the launcher geometry of Helms for a side entry/offset launcher chamber as taught by Yates.  Doing so merely constitutes a substitution of one known configuration for the release of dart tools for cementing for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, such a configuration would allow a dart launcher for generally high pressure application with minimal human intervention (Paragraph 0012).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Helms (2016/0215592) in view of Jones (7,673,688) as applied to Claim 1, and in further view of Chan, U.S. Patent 6,283,213, hereinafter referred to as Chan.
Regarding Claim 7, Helms in view of Jones teaches the limitations presented in Claim 1 as previously discussed.  While Helms discloses the use of a chaser fluid flowed through mud pump structures, it does not expressly disclose that the chaser fluid comprises mud.
Additionally, Chan teaches that in cementing operation, it is a common practice to inject a spacer fluid (chaser) to push cement into the casing annulus, the spacer fluid comprises a number of different fluids, including drilling mud (Col 8, Lines 15-27).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic chaser fluid of Helms for drilling mud as taught by Chan.  Doing so merely constitutes a substitution of one known chaser/spacer fluid for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Additionally, Chan further teaches that such practices merely constitute standard wellbore uses that one having ordinary skill would be aware of (Col 8, Lines 15-27).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Helms (2016/0215592) in view of Budde, U.S. Patent Publication 2015/0101801, hereinafter referred to as Budde.
Regarding Claims 13, Helms discloses the limitations presented in Claim 9 as previously discussed. While Helms discloses the fluid pumping and cementing as discussed, it does not expressly disclose performing a casing pressure test after cementing.
Additionally, Budde teaches that after a casing string is cement and the cement has cured, additional fluid may be injected to test the pressure capabilities of the cemented casing (Paragraphs 0008, 0035).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676